Citation Nr: 1644741	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of injury bilateral L5 spondylolysis with grade 1 spondylolisthesis and arthritis of the L4-L5 facet joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phliadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In written argument in October 2016, the Veteran's representative relayed the Veteran's assertions that his service connected spine disability had increased in severity since the most recent VA examination in 2013.  He went on to request that the case be remanded for a new VA examination and for updated treatment records.  The Board agrees that a new examination is warranted in order to properly assess the current severity of the Veteran's service-connected spine disability and to obtain any outstanding pertinent treatment records.  38 U.S.C.A. § 5103A(b),(c),(d); see also Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that "[t]he record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect"); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment for his spine disability and take appropriate action based upon his response. 

2. Obtain all updated VA treatment records for the Veteran since March 2011.

3.  Afford the Veteran a VA medical examination for the purpose of evaluating the severity and manifestations of his service-connected residuals of injury bilateral L5 spondylolysis with grade 1 spondylolisthesis and arthritis of the L4-L5 facet joints.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the appellant's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.  

The examination report should include range of motion in degrees for the Veteran's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the Veteran's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

4.  After conducting any additional development deemed necessary, the AOJ should reconsider the claim, considering all the evidence of record.  If the benefit sought remains denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




